 



Exhibit 10.5
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Agreement”), dated as of
November 15, 2007, is entered into by and among Quest Resource Corporation, a
Nevada corporation (“QRC”), Bluestem Pipeline, LLC, a Delaware limited liability
company (“Bluestem”), and Quest Energy Partners, L.P. (“Quest Energy”).
RECITALS:

A.   QRC and Bluestem are parties to that certain Midstream Services and Gas
Dedication Agreement dated December 22, 2006, but effective as of December 1,
2006, as amended by that certain Amendment No. 1 to the Midstream Services and
Gas Dedication Agreement dated August 9, 2007 (“Midstream Services Agreement”).
Terms used but not defined herein shall have the respective meanings assigned to
them in the Midstream Services Agreement.   B.   QRC has formed Quest Energy in
order to create a master limited partnership structure to effectuate an initial
public offering (“IPO”) of QRC’s exploration and production assets located in
the Cherokee Basin.   C.   In connection with the IPO, QRC, Quest Energy, Quest
Energy GP, LLC (the “GP”), and Quest Cherokee, LLC (the “Operating Company”)
will enter into an Underwriting Agreement (the “Underwriting Agreement”) with
Wachovia Capital Markets, LLC and RBC Capital Markets Corporation, as
representatives of several underwriters (the “Underwriters”), pursuant to which
Quest Energy will sell to the Underwriters 9,100,000 common units of Quest
Energy, with an option for the Underwriters to purchase up to 1,365,000
additional common units.   D.   As a condition to closing of the IPO, the
Underwriting Agreement requires that Quest Energy become a party to the
Midstream Services Agreement, which will address the provision by Bluestem of
certain midstream services to Quest Energy and its subsidiaries.   E.   The
parties to this Agreement desire to assign QRC’s rights under the Midstream
Services Agreement to Quest Energy, cause Quest Energy to assume all liabilities
and obligations of QRC arising under the Midstream Services Agreement from and
after the assignment of this Agreement (other than liabilities or obligations
arising out of any breach of the Midstream Services Agreement by QRC occurring
prior to such assignment) and release QRC from any such liabilities and
obligations under the Midstream Services Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereby agree as follows:
     1. Assignment. QRC hereby assigns and transfers to Quest Energy, effective
as of the closing of the transactions contemplated under the Underwriting
Agreement (the “Closing”), all of QRC’s right, title and interest in and to the
Midstream Services Agreement.

 



--------------------------------------------------------------------------------



 



     2. Assumption. Effective as of the Closing, Quest Energy accepts the
assignment and hereby assumes the Midstream Services Agreement and all of QRC’s
obligations, duties, responsibilities and liabilities thereunder to be observed,
kept, performed or complied with by QRC from and after the Closing (excluding
any liabilities or obligations arising out of any breach of the Midstream
Services Agreement by QRC prior to the Closing) and to succeed to QRC’s
obligations and to be bound by the terms and conditions of the Midstream
Services Agreement from and after the Closing.
     3. Representation and Warranties. QRC and Bluestem each hereby severally
represent, warrant and covenant, as to such party only, to Quest Energy as
follows:
     (a) The Midstream Services Agreement is in full force and effect and
constitutes QRC’s and Bluestem’s valid and binding obligations enforceable
against each in accordance with its terms, there have been no amendments to or
modifications to the Midstream Services Agreement (except for Amendment No. 1),
and neither QRC nor Bluestem has claims or defenses against the other with
respect to the Midstream Services Agreement.

  (b)   No other assignment of the Midstream Services Agreement has been made by
QRC or Bluestem.     (c)   Each of QRC and Bluestem has complete and
unrestricted power and authority to enter into this Agreement.

     4. Consent and Novation. Bluestem hereby (a) consents to the assignment of
the Midstream Services Agreement, (b) agrees that upon such assignment, Quest
Energy will enjoy the rights of QRC under the Midstream Services Agreement as of
the Closing and arising thereafter, and (c) effective as of the Closing, forever
and unconditionally releases and discharges QRC and its affiliates (except for
Quest Energy, the GP, the Operating Company, Quest Midstream Partners, L.P.,
Quest Midstream GP, LLC and Bluestem), servants, agents, officers, directors,
assigns, predecessors and successors (collectively, the “Covered Persons”), from
any and all claims, demands, obligations, liabilities, actions, causes of
actions, indebtedness, responsibilities, in connection with or arising out of,
resulting from or in any way relating to the Midstream Services Agreement
(whether known or unknown, liquidated or unliquidated, contingent or
non-contingent, secured or unsecured), other than those arising out of any
breach of the Midstream Services Agreement by QRC prior to the Closing.
     5. Indemnification. QRC does hereby agree to indemnify, defend and hold
harmless Quest Energy from and against any and all liability, loss, damage, cost
or expense, including reasonable attorney’s fees, which Quest Energy may suffer
or incur by reason of any breach of the Midstream Services Agreement occurring
or accruing prior to the Closing.
     6. Amendments. This Agreement shall not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, QRC, Bluestem and
Quest Energy or (b) by a waiver pursuant to Section 9 below.
     7. No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns,
and nothing herein, express

 



--------------------------------------------------------------------------------



 



or implied, other than Section 4 (which is expressly for the benefit of the
Covered Persons and may be enforced by them), is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever.
     8. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.
     9. Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of another party, (b) waive
any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant hereto
or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any such rights.
     10. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
     11. Notices. Exhibit C of the Midstream Services Agreement is hereby
amended to replace the Shipper’s notice address with the attached Exhibit C.
     12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Kansas, without
regard to the principles of conflicts of laws thereof.
     13. Entire Agreement. This Agreement embodies the entire agreement between
the parties hereto and there are no agreements, representations or warranties
between the parties other that those set forth or provided herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first hereinabove written.

                      QUEST RESOURCE CORPORATION
 
               
 
  By:   /s/ Jerry D. Cash          
 
                    Name:   Jerry D. Cash
 
                    Title:   Chief Executive Officer
 
                    BLUESTEM PIPELINE, LLC
 
                        By:   Quest Midstream Partners, L.P.,             its
sole member
 
               
 
          By:   Quest Midstream GP, LLC,
its general partner
 
               
 
          By:   /s/ Jerry D. Cash
 
               
 
               
 
          Name:   Jerry D. Cash
 
               
 
               
 
          Title:   Chief Executive Officer
 
               
 
                    QUEST ENERGY PARTNERS, L.P.
 
                        By:   Quest Energy GP, LLC,             its general
partner
 
               
 
      By:   /s/ Jerry D. Cash              
 
               
 
      Name:   Jerry D. Cash              
 
               
 
      Title:   Chief Executive Officer                  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
To The Midstream Services and Gas Dedication Agreement
Between Bluestem Pipeline, LLC and Quest Resource Corporation
Effective December 1, 2006

      Gatherer:   Shipper:
Federal Tax ID Number: 20-0481979
  U.S. Federal Tax ID Number: 26-0518546
 
   
Notices:
   
 
   
210 Park Avenue, Suite 2750, Oklahoma City, OK 73102
  210 Park Avenue, Suite 2750, Oklahoma City, OK
 
   
Attn: Richard Muncrief
  Attn: David Grose
 
   
Phone: 405-600-7704 Fax: 405-600-7756
  Phone: 405-600-7704 Fax: 405-600-7756
 
   
Confirmations:
   
 
   
Same as above
  same as above
 
   
Attn: Linda Mitchell
  Attn: Linda Mitchell
 
   
Phone: 405-702-7482 Fax: 405-600-7718
  Phone: 405-702-7482 Fax: 405-600-7718
 
   
Invoices and Payments
   
 
   
Same as above
  Same as above
 
   
Attn: Accounting
  Attn: Accounting
 
   
Wire Transfer or ACH Numbers (if applicable):
   
 
   
BANK: Chase Bank
  BANK: Chase Bank
 
   
ABA: 103000648
  ABA: 103000648
 
   
ACCT: 630373728
  ACCT:                     

 